DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Examiner’s Note
	The Examiner acknowledges Applicant’s amendment to claim 1.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 7, Line 17: “lightr” should be “light”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, & 7 rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US 2012/0009399 A1), in view of Ogikubo et al. (US 2016/0004356 A1) and Hardy et al. (U.S. Patent No. 2,976,259).
With regard to claim 1, Nonaka et al. teach a double-sided pressure-sensitive adhesive sheet comprising a pressure sensitive adhesive unit (2) (Applicant’s “OCA transparent film”) composed of a substrate (21) and two adhesive layers (22) (paragraph [0024] & Fig. 1). Additionally, the pressure-sensitive adhesive sheet comprises a light release film, and a heavy (high) release liners (films) (3) (paragraphs [0024] & [0098], Fig. 1 shown below), which are in direct contact with the pressure sensitive adhesive unit (2) (“OCA transparent film”).  Each of the release films contain UV absorber (paragraph [0082]). 

    PNG
    media_image1.png
    443
    589
    media_image1.png
    Greyscale


Nonaka et al. do not explicitly teach the acrylic adhesive layers (22) and substrate (21) are optically transparent/clear to form laminate (2) (Applicant’s “optically transparent adhesive film” for the “optically clear adhesive (OCA)”).
Ogikubo et al. teach joining adjacent components of a touch panel display using an optically clear adhesive film (adhesive layer sheet) (paragraph [0189]), which may be formed as a silicone or acrylic adhesive composition applied to a first release sheet of PET film (polyester), and then a second release sheet is applied to the adhesive composition. The adhesive is used to join a capacitance touch panel and a protective substrate (paragraph [0080]). The release sheets contained a release agent layer such that the second release sheet had a higher release property than the first release sheet to form a double-sided adhesive sheet (Example 2, paragraph [0202]). 
Therefore, based on the teachings of Ogikubo et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optically clear film, such as PET, and optically clear acrylic adhesive between release sheets having a different release properties (light and high) as the substrate of Nonaka et al. when the intended use of the double sided adhesive sheet requires joining optically clear components, such as a touch panel and a protective sheet of a display.
Nonaka et al. teach the release films contain UV absorber (paragraph [0082]), but do not teach the amount of UV absorber present in the release films.

Therefore, based on the teachings of Hardy et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate about 0.001 wt.% to about 5 wt.% of UV absorber into the silicone-based release layer taught by Nonaka et al. in order to provide the desired protection against yellowing, degradation, or decomposition of the release layer.
With regard to claim 3,  Nonaka et al. teach the type of UV absorber used. However, Hardy et al. teach UV absorber may include 2-hydroxy-4-methoxybenzophenone (Col. 3, Lines 63 – 64) and 2,4-dihyroxybenzophenone (Col. 3, Lines 32 – 35). 
Therefore, based on the teachings of Hardy et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a benzophenonene-based UV absorber, such as 2-hydroxy-4-methoxybenzophenone or 2,4-dihyroxybenzophenone, as  the UV absorber in the silicone-based release layer taught by Nonaka et al. in order to provide the ultraviolet light absorbing properties which prevent degradation, decomposition, and yellowing of the silicone-based release layer.

claim 7, Nonaka et al. teach the heavy (high) release film has a release force of 0.1 to 2 N/50 mm (paragraph [0098]), which overlaps with Applicant’s claimed release force of 10 to 90 g/2.5 cm. Additionally, the ratio of release force taught by Nonaka et al. is about 1 to about 10, which includes Applicant’s claimed range of 2.5 to 3.5. 

Claims 2, 4, & 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al., Ogikubo et al. and Hardy et al., as applied to claim 1 above, and further in view of Liao et al. (US 2017/0037210 A1).
With regard to claim 2, Nonaka et al. teach the release layer contains silicone polymer, platinum catalyst, UV absorber, and solvent. As discussed above for claim 1, Hardy et al. teach the amount of UV absorber should preferably be in the range of 0.001 wt. % to 5 wt.%. 
However, the references cited above fail to teach the amount of silicone polymer, platinum catalyst, and solvent preferred for a release layer. 
Liao et al. teach a release film composed of a polyester film substrate (Applicant’s “release liner carrier”) and a releasing-agent coating (Applicant’s “silicone release layer”) comprising 0.5 – 7 wt.% thermosetting silicone resin, 0.06 – 0.3 wt.% Pt catalyst, and 90.9 – 99.4 wt.% solvent mix of methyl ethyl ketone (MEK, also known as “butanone,”), toluene, and xylene in a weight ratio of 50:40:10 (paragraphs [0010] – [0015] & [0042]). Liao et al. teach the releasing surface of a releasing-agent coating having this composition is grainy and slipper and therefore has good coatability and releasing properties (paragraph [0094]).


With regard to claim 4, Nonaka et al. teach the type of UV absorber used. However, Hardy et al. teach UV absorber may include 2-hydroxy-4-methoxybenzophenone (Col. 3, Lines 63 – 64) and 2,4-dihyroxybenzophenone (Col. 3, Lines 32 – 35). 
Therefore, based on the teachings of Hardy et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a benzophenonene-based UV absorber, such as 2-hydroxy-4-methoxybenzophenone or 2,4-dihyroxybenzophenone, as  the UV absorber in the silicone-based release layer taught by Nonaka et al. in order to provide the ultraviolet light absorbing properties which prevent degradation, decomposition, and yellowing of the silicone-based release layer.
With regard to claim 8, Nonaka et al. teach the heavy (high) release film has a release force of 0.1 to 2 N/50 mm (paragraph [0098]), which overlaps with Applicant’s claimed release force of 10 to 90 g/2.5 cm. Additionally, the ratio of release force taught by Nonaka et al. is about 1 to about 10, which includes Applicant’s claimed range of 2.5 to 3.5. 
claims 9 – 10, Nonaka et al. teach the silicone (polysiloxane) release layer includes UV curable silicone release agent, such as thermosetting alkenyl-containing silicone (paragraphs [0072] – [0073]), such as hexenyl on terminal silicon or inside the principal chain (paragraphs [0074] – [0075]). The polysiloxanes which may be used include polydimethylsiloxane (paragraph [0076]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al., Ogikubo et al., & Hardy et al., as applied to claim 1 above, and further in view of Ogusi et al. (U.S. Patent No. 5,061,559).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al., Ogikubo et al., Hardy et al., & Liao et al., as applied to claim 2 above, and view of Ogusi et al. (U.S. Patent No. 5,061,559).
With regard to claims 5 – 6, Nonaka et al. teach a release liner comprising a silicone release agent coating and a release liner carrier. The thickness of the release liner carrier is typically 25 – 100 µm (paragraph [0071]). 
Nonaka et al. teach the thickness of the silicone release agent coating.
Ogusi et al. teach a pressure sensitive adhesive structure comprising a silicone release agent layer, wherein the release agent layer has a thickness of about 0.1 to about 5 micrometers, and preferably from about 0.5 to about 1 micrometer. An excessively small thickness of the release agent layer may result in an insufficient release effect and excessively large thickness may have increase in cost and impairment of the surface and physical properties of the pressure sensitive adhesive films (Col. 4, Lines 43 – 57).

The sum of the thickness of the release liner carrier and the thickness of the silicone release agent coating taught by the combination of Ou-Yang or Nonaka et al. and Ogusi et al. is about 25.01 µm to about 105 µm, which overlaps with Applicant’s claimed range of 50 µm to 150 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
When each of the release liners taught by Nonaka et al. have the same thickness, the thickness ratio is 1, which is within Applicant’s claimed range of 0.5 to 5.

Response to Arguments
Applicant argues, “In the Office Action, claims 1 – 10 were rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In response, Applicant has amended claim 2 to remove the limitations ‘each of the high release film and the light release film does not include an acrylic adhesive composition’ to overcome the 35 U.S.C. § 112 rejections. Accordingly, Applicant respectfully submits that the 35 U.S.C. § 112 rejections have been overcome” (Remarks, Pgs. 5 – 6).


Applicant argues, “…considering the setting of the release liner carrier as recited in the present application (i.e., the PET films 21 and 41), Nonaka in fact teaches a double-sided pressure-sensitive adhesive sheet having seven layers (i.e. from top to bottom: release liner carrier, silicon release layer, pressure-sensitive adhesive layer, substrate, pressure-sensitive adhesive layer, silicone release layer, release liner carrier), which is obviously distinct from the structure of the OCA of the present application which includes the high release film, the light release film, and the OCS transparent film arranged between the high release film and the light release film. Therefore, Nonaka fails to teach ‘a lower surface of the OCA transparent film is coated with and in direct contact with a high release film and an upper surface is coated with and in direct contact with a light release film’” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s argument conflates the terms “film” and “layer.” Applicant’s claim amendments do not preclude the presence of multiple layers within the OCA transparent film, and as such, does not overcome the rejection based on the previously cited prior art.
Second, it is worth noting Applicant’s specification and claim 2 requires a single release film is composed of multiple layers, including a PET substrate (41/21) and a release agent composition coating (42/22) (see Applicant’s specification, pg. 7, Lines 1 
Third, Nonaka et al. teach a pressure sensitive adhesive unit (2) (corresponds to Applicant’s “OCA transparent film”), which is composed of substrate (21) and two layers of adhesive (22). The two release layers (3) taught by Nonaka et al. are in direct contact with the pressure sensitive adhesive unit (2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781